Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of May 13, 2011,
by and between DEL MONTE CORPORATION, a Delaware corporation, with its principal
place of business in San Francisco, California (the “Corporation”), for purposes
of Sections 1(a) and 3 only, Blue Acquisition Group, Inc., a Delaware
corporation (the “Parent” or “Blue Acquisition”), and David J. West
(“Executive”).

RECITALS

WHEREAS, the Corporation desires to employ Executive on the terms and conditions
set forth herein, and Executive desires to be employed by the Corporation on
such terms and conditions.

NOW, THEREFORE, in consideration of the foregoing recital, the promises,
covenants and agreements of the parties, and the mutual benefits they will gain
by the performance of the promises herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

AGREEMENT

 

  1.

Term of Employment; Duties.

(a)        Term of Employment.    The Corporation agrees to employ Executive as
its Chief Executive Officer (“CEO”) and as the chief executive officer of the
Corporation’s entire group of businesses, including, without limitation, any
business that may become part of or affiliated with such group as a result of
future mergers, acquisitions or any similar transaction by or with the Parent or
the Corporation, and Executive hereby accepts such employment, subject to the
terms and conditions set forth herein. The term of employment of Executive under
this Agreement shall begin on June 12, 2011 (the “Effective Date”) and continue
until terminated pursuant to Section 4 hereof (such period, the “Employment
Period”). During the Employment Period, the Corporation and the Parent agree to
appoint Executive as a member of the Corporation’s Board of Directors (the
“Board”) and the Parent’s Board of Directors (the “Parent Board”, and
collectively, with the Board, the “Group Boards”), and the Group Boards shall
cause Executive to be elected as a member of the Group Boards at the expiration
of the then current terms, provided, however, that, after the Corporation or the
Parent becomes a publicly-traded company, the Group Boards shall only be
obligated to cause Executive to be nominated for election to the Group Boards;
and provided, further, that the foregoing shall not be required to the extent
prohibited by legal or regulatory requirements. Notwithstanding the foregoing,
Executive shall not be CEO until August 15, 2011 and in the interim shall serve
as an executive employee of the Corporation.



--------------------------------------------------------------------------------

 

2

 

(b)        Duties; Location.    As CEO, Executive shall have the duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of chief executive officers in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as the
Board shall designate from time to time that are not inconsistent with
Executive’s position as CEO. Prior to being CEO, Executive shall have such
responsibilities as agreed between Executive and the Board. Executive shall
report directly to the Board and the Parent Board. During the Employment Period
on and after August 15, 2011, Executive’s principal work location shall be at
the Corporation’s headquarters in San Francisco, California, unless otherwise
agreed in writing by Executive and the Board. Prior to August 15, 2011,
Executive shall be based in Pittsburgh, Pennsylvania.

(c)        Exclusive Performance of Duties.    While employed by the Corporation
on and after August 15, 2011, Executive agrees that Executive shall devote
substantially all of Executive’s business time and efforts to the performance of
Executive’s duties hereunder and to the business and affairs of the Corporation,
whether such business is operated directly by the Corporation, the Parent or
through any affiliate of the Corporation. Prior to August 15, 2011, Executive
shall devote such time as Executive and the Board mutually agree. Executive
further agrees that while employed by the Corporation, Executive will not,
directly or indirectly, provide services on behalf of any competing corporation,
company, limited liability company, partnership, joint venture, consortium, or
other competing entity or person, whether as an employee, consultant,
independent contractor, agent, sole proprietor, partner, joint venturer,
creditor, corporate officer or director; nor shall Executive acquire by reason
of purchase during the term of Executive’s employment with the Corporation the
ownership of more than one percent (1%) of the outstanding equity interest in
any such competing entity. For purposes of this Agreement, a “competing” entity
is one materially engaged in any of the material businesses in which the
Corporation is engaged during Executive’s employment with the Corporation, which
includes without limitation: (i) dry and canned pet food and pet snacks business
in the United States and Canada, (ii) specialty pet food business conducted
worldwide, (iii) broth business in the United States, and (iv) the manufacture
and sale of processed fruits and vegetables, pineapple products and tomato
products in the United States and South America. Notwithstanding the foregoing,
Executive shall not be prevented from (A) serving on the boards of directors of
non-profit organizations and, with the prior written approval of the Board,
other for profit companies, (B) participating in charitable, civic, educational,
professional, community or industry affairs, and (iii) managing Executive’s
passive personal investments so long as such activities in the aggregate, as
reasonably determined in good faith by the Board, do not materially interfere or
conflict with Executive’s duties hereunder or create a potential business or
fiduciary conflict. If the Board determines that Executive’s activities
materially interfere or conflict as provided above, the Board shall notify
Executive in writing of such determination and the basis thereof, and Executive,
subject to fiduciary obligations, shall promptly take steps to address the
Board’s concern. The Corporation and Executive agree that during the Employment
Period, Executive may continue to serve on the boards of directors of the
companies and industry groups listed in Schedule 1 attached hereto.



--------------------------------------------------------------------------------

 

3

 

(d)        Corporation Policies.    The employment relationship between the
parties shall be governed by the general employment policies and practices of
the Corporation, including, without limitation, the Del Monte Foods Standards of
Business Conduct; provided, however, that where the terms of this Agreement
differ from or are in conflict with the Corporation’s general employment
policies or practices, this Agreement shall control, and in particular, no such
other policy or practice shall create any basis for a termination of employment
for Cause other than as provided herein.

 

  2.

Compensation and Benefits.

(a)        Base Salary.    Executive shall receive for Executive’s services
rendered hereunder an annual base salary of One Million Two Hundred Thousand
Dollars ($1,200,000), payable on a semi-monthly basis in twenty-four (24) equal
installments, less all applicable federal, state or local taxes and other normal
payroll deductions, provided that, prior to August 15, 2011, Executive shall be
paid at a monthly base salary rate of $20,000. The annual base salary referenced
above shall be reviewed annually by the Compensation Committee of the Board (the
“Committee”) for any increases, but shall not be decreased below its then
current level. The annual base salary as determined herein from time to time
(but without regard to the proviso in the first sentence) shall constitute “Base
Salary” for purposes of this Agreement.

(b)        Signing Bonus.    Within five (5) business days following the
Effective Date, Executive shall receive a cash signing bonus of One Million
Dollars ($1,000,000).

(c)        Annual Bonus.    During the Employment Period, Executive shall be
entitled to participate in the Del Monte Corporation’s Annual Incentive Plan or
any applicable successor plan (the “AIP”) pursuant to the terms and conditions
set forth therein. Executive shall be eligible to receive an annual AIP bonus
(the “Bonus”) targeted at 100% of Executive’s Base Salary (the “Target Bonus”)
with a maximum opportunity equal to 200% of Executive’s Base Salary, subject to
the achievement of certain performance goals to be mutually agreed upon by the
Corporation and Executive. These Bonus targets may be increased (but not
decreased) from time to time in accordance with the AIP or at the discretion of
the Committee. AIP awards are not guaranteed and actual payment of the Bonus is
subject to the performance of the Corporation and its subsidiaries and
Executive’s individual achievements. The Bonus shall be paid no later than
March 15th of the calendar year immediately following the applicable fiscal year
to which the Bonus relates.

(d)        Make Whole Payment.    Within five (5) business days following the
Effective Date, Executive shall receive a one-time cash payment in the amount of
$11,500,000 (the “Make-Whole Payment”).

(e)        Employee Welfare Benefits.    During Executive’s employment with the
Corporation, Executive shall be entitled to participate in any group insurance
for hospitalization, medical, dental, vision, prescription drug, accident,
disability, life or similar plan or program of the Corporation for senior
executives now existing or



--------------------------------------------------------------------------------

 

4

 

established hereafter to the extent that Executive is eligible under the general
provisions thereof. The Corporation may, in its sole discretion and from time to
time, establish additional senior management benefit programs as it deems
appropriate and Executive shall be eligible for such programs. Executive
understands that any such plans may be modified or eliminated in the discretion
of the Corporation in accordance with applicable law.

(f)        Pension and Retirement Benefits.    During Executive’s employment
with the Corporation, Executive shall be entitled to participate in any pension,
401(k) and retirement plans of the Corporation now existing or established
hereafter to the extent that Executive is eligible under the general provisions
thereof. The Corporation may, in its sole discretion and from time to time,
establish additional senior management benefit programs as it deems appropriate.
Executive understands that any such plans may be modified or eliminated in the
discretion of the Corporation in accordance with applicable law. Notwithstanding
the foregoing, Executive shall participate in the Corporation’s Supplemental
Executive Retirement Plan (the “SERP”) and receive a benefit thereunder pursuant
to the provisions set forth in Appendix A; provided, however, that Executive
shall only become vested in such benefit so long as Executive remains employed
with the Corporation through the third anniversary of the Effective Date or, to
the extent provided in Appendix A, Executive’s employment is terminated without
Cause, for Good Reason or due to death or Disability.

(g)        Vacation.    Executive shall be entitled to a period of annual paid
vacation time equal to not less than 4 weeks per year as increased from time to
time in accordance with the Corporation’s vacation policy for senior executives.
The days selected for Executive’s vacation shall be mutually agreeable to the
Corporation and Executive. Executive’s eligibility to carryover or to be paid
for any portion of Executive’s accrued, but unused vacation shall be subject to
the Corporation policy applicable to employees at a similar level in effect
during the term of this Agreement.

(h)        Expenses.    Subject to compliance with the Corporation’s normal and
customary policies regarding substantiation and verification of business
expenses, the Corporation shall directly pay or shall fully reimburse Executive
for all reasonable expenses incurred by Executive in connection with promoting,
pursuing or otherwise furthering the business of the Corporation and its
affiliates.

(i)        Perquisites and Supplemental Benefits.    During Executive’s
employment with the Corporation, Executive shall be entitled to participate in
the Corporation’s Executive Perquisite Plan, subject to the terms and conditions
thereof, and shall receive such other perquisites and supplemental benefits, if
any, as may be approved from time to time by the Committee for senior executives
generally. Executive understands that any such plans may be modified or
eliminated in the discretion of the Corporation in accordance with applicable
law.

(j)        Relocation; Temporary Housing.    In addition to any benefits that
may be provided under any Corporation executive relocation policy (subject to
such extended time periods and dollar limit adjustments as may be agreed
reasonably and in



--------------------------------------------------------------------------------

 

5

 

good faith by the Board (or its designee) and Executive), the Corporation shall
provide Executive with the following: (i) temporary housing at such previously
identified property (or such other property as may be identified by Executive of
similar size, status and location) for a period of twelve months following
August 15, 2011, and (ii) payment or reimbursement for the reasonable moving and
relocation expenses and costs, including transaction costs (i.e., broker’s
commissions, legal fees and other reasonable expenses) involved with (A) the
sale of (and up to $100,000 in loss protection (relative to Executive’s original
purchase price and material capital improvements of)) Executive’s current family
residence in New Jersey, (B) the purchase of Executive’s new family residence in
the San Francisco Bay Area, and (C) reasonable moving (including interim storage
of furniture and possessions) and relocation expenses from Executive’s current
family residence in New Jersey and current residence in Pennsylvania, in each
case to Executive’s temporary housing in the San Francisco Bay Area (or storage)
and from Executive’s temporary housing (and storage) to Executive’s new family
residence in the San Francisco Bay Area. The Corporation shall also provide such
other reimbursements or benefits as may be reasonably and in good faith
requested by Executive and reasonably and in good faith agreed to by the Board
(or its designee). The Corporation shall gross up for tax purposes any income
arising from such reimbursement or benefits that is treated as nondeductible
taxable income to Executive so that the economic benefit is the same to
Executive as if such payment or benefits were provided on a non-taxable basis to
Executive.

 

  3.

Equity Participation.

(a)        Promptly after the Effective Date, Executive shall use the after-tax
proceeds (including assuming payment by Executive of taxes that may be imposed
on the Make-Whole Payment under California tax laws) of the Make-Whole Payment
to purchase shares of common stock of the Blue Acquisition, at a per share
purchase price of $5.00 per share (such shares, the “Make-Whole Shares”). For
the avoidance of doubt, if Executive does not in fact pay taxes under California
tax laws on the Make-Whole Payment, Executive shall invest that portion of the
Make-Whole Payment not otherwise paid in taxes to California in additional
Make-Whole Shares at the then fair market value of such shares (the “Follow-On
Investment”). Subject to Executive’s continued employment hereunder, one-third
of all Make-Whole Shares (including for the avoidance of doubt the shares
acquired through any Follow-On Investment) shall vest on each of the first three
anniversaries of the Effective Date or upon the earlier termination of
Executive’s employment without Cause by the Corporation, for Good Reason by
Executive, due to Disability by the Corporation or due to Executive’s death.

(b)        At such time as Executive initially purchases Make-Whole Shares,
Executive will also invest $1,000,000 in cash to purchase additional shares of
Common Stock, at a per share purchase price of $5.00 per share. At such time,
Executive will also be granted (i) an option to purchase 5,600,000 shares of
Common Stock, having an exercise price of $5 per share, and (ii) an option to
purchase 2,000,000 shares of Common Stock, having an exercise price of $10 per
share. For the avoidance of doubt, any Follow-On Investment shall not result in
requiring either Executive to make an



--------------------------------------------------------------------------------

 

6

 

additional investment in Common Stock or the Corporation to make any additional
grants of options, in either case as described above in this Section 3(b).

(c)        Executive’s equity participation in Blue Acquisition as described
above in Section 3(a) and 3(b), shall be documented pursuant to a Management
Stockholders’ Agreement (the “MSA”) attached as Exhibit A hereto, Stock Option
Agreement attached as Exhibit B hereto, and (for the grant of Make-Whole Shares)
a Restricted Stock Agreement attached as Exhibit C hereto (which Stock Option
Agreement and Restricted Stock Agreement shall each be granted under the 2010
Stock Incentive Plan for Key Employees of Blue Acquisition Group, Inc. and its
Affiliates (the “Stock Incentive Plan”) attached as Exhibit D hereto), and Sale
Participation Agreement attached as Exhibit E hereto, each as executed by
Executive, the Corporation, and its shareholders, as applicable, in such forms
as are attached hereto (such documents, collectively, the “Equity Documents”).
The Corporation and Executive each acknowledge that the terms and conditions of
the aforementioned documents govern Executive’s acquisition, holding, sale or
other disposition of Executive’s equity in the Corporation, and all of
Executive’s and the Corporation’s rights with respect thereto. For the avoidance
of doubt, (i) “Fair Market Value”, as defined in the MSA, is to be determined
without regard to minority discount or lack of marketability of the Common Stock
and (ii) “Public Offering”, as defined in the MSA, includes the Parent becoming
a company with registered common stock by virtue of a merger or other similar
corporate transaction.

 

  4.

Termination of Employment.

(a)        Termination Upon Death.    If Executive dies during Executive’s
employment with the Corporation, the Corporation shall pay to Executive’s
estate, or other designated beneficiary(ies) as shown in the records of the
Corporation, (i) any earned and unpaid Base Salary as of Executive’s employment
termination date (which, for purposes of this Section 4(a), shall be the date of
Executive’s death) in accordance with the Corporation’s payroll practices;
(ii) accrued but unused vacation time as of the end of the month in which
Executive’s employment terminates in accordance with the Corporation’s vacation
policy; (iii) the amount of any unreimbursed expenses described in Section 2(h)
and/or 2(j) hereof, which were incurred by Executive before Executive’s
employment termination date; and (iv) all other payments, benefits or fringe
benefits to which Executive shall be entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant or this Agreement, including, but not limited to, amounts due under
Section 2(f) hereof (collectively, the benefits and payments described in
clauses (i) through (iv), the “Accrued Benefits”). Additionally, the Corporation
shall pay to Executive’s estate, or other designated beneficiary(ies), (A) any
Bonus earned but unpaid with respect to the fiscal year ending on or preceding
the date of termination, payable at the time such bonus would have been paid if
Executive was still employed with the Corporation (the “Prior Year’s Bonus”);
and (B) at the time such bonus would have been paid if Executive was still
employed with the Corporation, a pro rata portion of Executive’s target Bonus
for the year in which Executive’s termination of employment occurs, prorated for
Executive’s actual employment period during such year and adjusted for



--------------------------------------------------------------------------------

 

7

 

performance (the “Pro-Rata Bonus”). All of the foregoing payments and benefits
shall be paid less all applicable federal, state or local taxes and other normal
payroll deductions, if any. Except for the benefits and payments provided in
this Agreement, Executive is not entitled to any payments or benefits under any
severance plan, policy or program.

(b)        Termination Upon Disability.    The Corporation may terminate
Executive’s employment in the event Executive suffers a Disability (as defined
below) upon thirty (30) days’ prior written notice of termination by the
Corporation to Executive while Executive is Disabled. For purposes of this
Agreement, “Disability” shall be defined as the failure of Executive to have
performed the essential functions of Executive’s position hereunder due to a
physical or mental injury, infirmity or incapacity for six (6) consecutive
months. In the event that Executive’s employment is terminated pursuant to this
Section 4(b), Executive (or Executive’s legal representative, if applicable)
shall be entitled to receive the Accrued Benefits, including, without
limitation, any long term disability benefits under the applicable benefit plans
of the Corporation to the extent Executive qualifies for such benefits. In
addition and provided that Executive has executed a release in the form attached
hereto as Appendix B, but with such changes, if any, as counsel to the
Corporation reasonably recommends based on changes in the law or Federal or
state regulations to make such release enforceable (the “Release”), the
Corporation also shall provide to Executive (A) the Prior Year’s Bonus; (B) the
Pro-Rata Bonus; and (C) as severance, the payment of an amount equal to the sum
of Executive’s highest Base Salary during the twelve (12) month period prior to
the termination date and the Target Bonus for the year in which such termination
occurs, payable in a lump sum on the sixtieth (60th) day following the
termination date. All of the foregoing payments and benefits shall be paid less
all applicable federal, state or local taxes and other normal payroll
deductions, if any. Except for the benefits and payments provided in this
Agreement, Executive is not entitled to any payments or benefits under any
severance plan, policy or program.

(c)        Voluntary Termination without Good Reason.    Executive may
voluntarily terminate Executive’s employment with the Corporation without Good
Reason at any time upon written notice to the Corporation. In the event that
Executive’s employment is terminated under this Section 4(c), Executive shall be
entitled to receive the Accrued Benefits and the Prior Year’s Bonus. All of the
foregoing payments and benefits shall be paid less all applicable federal, state
or local taxes and other normal payroll deductions, if any. Except for the
benefits and payments provided in this Agreement, Executive is not entitled to
any payments or benefits under any severance plan, policy or program.

(d)        Termination for Cause.

(i)        Termination; Payment of Accrued Benefits.    The Board may terminate
Executive’s employment with the Corporation at any time for “Cause” (as defined
below). In the event that Executive’s employment is terminated for Cause under
this Section 4(d), Executive shall be entitled to receive the Accrued Benefits.
All of the foregoing payments and benefits shall be paid less all applicable
federal, state or



--------------------------------------------------------------------------------

 

8

 

local taxes and other normal payroll deductions. Except for the benefits and
payments provided in this Agreement, Executive is not entitled to any payments
or benefits under any severance plan, policy or program.

(ii)        Definition of Cause.    For purposes of this Agreement, the
Corporation shall have “Cause” to terminate Executive’s employment upon the
occurrence of any of the following: (A) a material breach by Executive of the
terms of this Agreement, and such breach is not cured, to the extent curable,
within ten (10) days following the date written notice is delivered to Executive
by the Corporation; (B) any intentional act of theft or misappropriation of
funds or property of similar import involving the Corporation or any affiliate;
(C) any act of embezzlement, intentional fraud or similar willful misconduct by
Executive involving the Corporation or any affiliate; (D) the conviction or the
plea of nolo contendere or the equivalent in respect of a felony involving an
act of dishonesty, moral turpitude, deceit or fraud by Executive; (E) any damage
of a material nature to the business or property of the Corporation or any
affiliate caused by Executive’s willful misconduct or gross negligence; or
(F) Executive’s failure to attempt in good faith to follow any specific lawful
instructions given to Executive in connection with the performance of
Executive’s duties for the Corporation or any affiliate within ten (10) days
after written notice of such failure. No act or failure to act by Executive
shall be deemed to constitute “Cause” if done, or omitted to be done, in good
faith and with the reasonable belief that the action or omission was in the best
interests of the Corporation or affiliate, as applicable. Executive shall not be
terminated for “Cause” unless reasonable notice is provided to Executive and
Executive is given an opportunity, together with counsel, to be heard before the
Parent Board, and thereafter whether or not an event giving rise to “Cause” has
occurred will be determined by the Parent Board reasonably and in good faith;
provided, that any such determination by the Parent Board shall be subject to de
novo review by the arbitrator pursuant to Section 12(j) based on the facts
thereof.

(e)        Termination Without Cause.

(i)        Termination; Payment of Accrued Benefits.    The Corporation at any
time upon written notice may terminate Executive’s employment without Cause. In
the event Executive’s employment is terminated without Cause, Executive shall
receive payment of the Accrued Benefits.

(ii)        Payment of Severance Benefits.    In the event Executive’s
employment is terminated without Cause under this Section 4(e), and provided
that Executive has executed the Release, the Corporation also shall provide to
Executive as severance:

(A) a lump sum payment in an amount equal to two times the sum of
(i) Executive’s then Base Salary and (ii) Executive’s Target Bonus for the year
in which such termination of employment occurs;

(B) the Pro-Rata Bonus and the Prior Year’s Bonus;



--------------------------------------------------------------------------------

 

9

 

(C) a lump-sum payment, on an after-tax basis, equivalent to the cost of COBRA
premiums for Executive’s participation in the Corporation’s health and welfare
benefit plans for eighteen (18) months following Executive’s termination of
employment. An amount equal to the sum of all Executive contributions for such
health and welfare benefits (based on the active employee rates in effect
immediately prior to termination) for 18 months will be deducted from the
foregoing lump sum payment. In the event Executive is covered by the health and
welfare benefit plans or programs of a subsequent employer prior to the
expiration of the 18-month period, the Corporation shall reimburse Executive for
any health coverage contribution overpayment;

(D) a lump-sum payment equivalent to two times Executive’s annual allowance
pursuant to any executive perquisites arrangements applicable to Executive,
determined as of the date of Executive’s termination of employment;

(E) Executive shall vest in any equity incentive awards granted to Executive
under the Stock Incentive Plan in accordance with the terms of such Stock
Incentive Plan and the applicable award agreement issued thereunder; and

(F) the provision of not less than eighteen (18) months of executive-level
outplacement services at the Corporation’s expense; provided, however, the
expense for such services in any calendar year shall not exceed eighteen percent
(18%) of the amount equal to the sum of Executive’s highest Base Salary during
the twelve (12) month period prior to the termination date and the target Bonus
for the year in which such termination occurs.

All of the foregoing payments and benefits in this Paragraph 4(e) shall be paid
less all applicable federal, state or local taxes and other normal payroll
deductions, if any. Except for the benefits and payments provided in this
Agreement, Executive is not entitled to any payments or benefits under any
severance plan, policy or program. The payments set forth in Sections
4(e)(ii)(A), 4(e)(ii)(C) and 4(e)(ii)(D) above shall be payable in a lump sum on
the sixtieth (60th) day following Executive’s termination date.

(f)        Termination for Good Reason.

(i)        Termination; Payment of Accrued Benefits and
Severance.    Notwithstanding anything in this Section 4 to the contrary,
Executive may voluntarily terminate Executive’s employment with the Corporation
for “Good Reason” (as defined below). In the event Executive’s employment is
terminated for Good Reason under this Section 4(f), Executive shall receive the
payments and benefits set forth in Section 4(e), subject to the terms and
conditions set forth therein, including, without limitation, Executive’s
execution of the Release. All of the foregoing payments and benefits shall be
paid less all applicable federal, state or local taxes and other normal payroll
deductions, if any.

(ii)        Definition of Good Reason.    For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without



--------------------------------------------------------------------------------

 

10

 

Executive’s written consent: (A) a material adverse change in Executive’s title,
position, duties, authorities and responsibilities, including, without
limitation, Executive no longer serving as the chief executive officer of the
Corporation or, following any merger, acquisition or similar corporate
transaction, Executive no longer serving as the chief executive officer of the
ultimate parent entity; (B) a reduction in Executive’s Base Salary or Bonus
opportunity Executive is eligible to earn under the AIP (or successor plan
thereto), provided, however, that nothing herein shall be construed to guarantee
Executive’s Bonus for any year if the applicable performance targets are not
met; and provided further that it shall not constitute Good Reason hereunder if
the Corporation makes an appropriate pro rata adjustment to the applicable Bonus
and targets under the AIP or any successor plan in the event of a change in the
Corporation’s fiscal year; (C) a material reduction in the aggregate health and
welfare benefits provided to Executive pursuant to the health and welfare plans,
programs and arrangements in which Executive is eligible to participate;
(D) Executive being required to report to another person other than the Board or
the Parent Board; (E) relocation of Executive’s primary work location by more
than 50 miles from its then current location; or (F) a material breach by the
Corporation or the Parent, including, without limitation, the removal of
Executive from the Board by the Corporation or the Parent Board by the Parent
(except as provided in Section 1(a) above), the failure by the Corporation or
the Parent to re-elect Executive or nominate Executive for re-election to serve
on the Board or the Parent Board (except as provided in Section 1(a) above) or
the failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement. A termination for Good
Reason shall not occur unless: (i) Executive provides the Corporation with a
written notice detailing the specific circumstances alleged to constitute Good
Reason within ninety (90) days after the first occurrence of such circumstances,
(ii) the Corporation fails to cure such Good Reason event(s) within thirty
(30) days following receipt of such notice to cure such circumstances in all
material respects; (iii) following the Corporation’s failure to cure during the
30-day cure period, Executive terminates employment no later than 30 days after
the expiration of the such period.

 

  5.

Section 280G.

(a)        In the event any payment or benefit arising in connection with
Executive’s services to the Corporation, whether payable pursuant to this
Agreement or otherwise (the “Payment”) is an “excess parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Corporation shall pay Executive an
additional cash payment (the “Gross-Up Payment”) in an amount such that after
payment by Executive of all taxes, including, without limitation, any income and
employment taxes and Excise Tax imposed upon the Gross-Up Payment, Executive
shall retain an amount equal to the Excise Tax imposed upon the Payment and the
Gross-Up Payment.

(b)        For purposes of determining whether any of the Payments and Gross-Up
Payment (collectively the “Total Payments”) will be subject to the Excise Tax
and the



--------------------------------------------------------------------------------

 

11

 

amount of such Excise Tax, (i) the Total Payments shall be treated as “parachute
payments” within the meaning of Section 280G of the Code, and all “parachute
payments” in excess of the “base amount” (as defined under Section 280G of the
Code) shall be treated as subject to the Excise Tax, unless and except to the
extent that, in the opinion of the Accountants (as defined in Section 5(c)),
such Total Payments (in whole or in part): (1) do not constitute “parachute
payments,” including giving effect to the recalculation of stock options in
accordance with Treasury Regulation Section 1.280G-1, Q&A 33, (2) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or (3) are
otherwise not subject to the Excise Tax, and (ii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.

(c)        All determinations hereunder shall be made by a nationally recognized
United States public accounting firm selected by the Corporation and approved by
Executive (which approval shall not be unreasonably withheld) (the
“Accountants”) which shall provide detailed supporting calculations both to the
Corporation and Executive at such time as it is requested by the Corporation or
Executive. The determination of the Accountants shall be final and binding upon
the Corporation and Executive. The Corporation shall be responsible for all
charges of the Accountants.

(d)        The federal tax returns filed by Executive (and any filing made by a
consolidated tax group which includes the Corporation) shall be prepared and
filed on a basis consistent with the determination of the Accountants with
respect to the Excise Tax payable by Executive. Executive shall make proper
payment of the amount of any Excise Tax, and at the request of the Corporation,
provide to the Corporation true and correct copies (with any amendments) of his
federal income tax return as filed with the Internal Revenue Service, and such
other documents reasonably requested by the Corporation, evidencing such payment
(provided that Executive may delete information unrelated to the Payment or
Excise Tax and provided, further that the Corporation at all times shall treat
such returns as confidential and use such return only for purpose contemplated
by this paragraph). In the event that the Excise Tax is subsequently determined
by the Accountants or the Internal Revenue Service to be less than the amount
taken into account hereunder at the time the Gross-Up Payment is made, Executive
shall repay to the Corporation, at the time that the amount of such reduction in
Excise Tax is finally determined, the portion of the prior Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-Up Payment being repaid by Executive if such
repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event that any portion of the Gross-Up Payment to be refunded
to the Corporation has been paid to any U.S. federal, state and local tax
authority, repayment thereof (and related amounts) shall not be required until
actual refund or credit of such portion has been made to Executive, and interest
payable to the Corporation shall not exceed the interest received or credited to



--------------------------------------------------------------------------------

 

12

 

Executive by such tax authority for the period it held such portion. Executive
and the Corporation shall mutually agree upon the course of action to be pursued
(and the method of allocating the expense thereof) if Executive’s claim for
refund or credit is denied. The Corporation and Executive shall promptly deliver
to each other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Section 5.

(e)        In the event that the Excise Tax is later determined by the
Accountants or the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Gross-Up Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Corporation shall make an additional Gross-Up
Payment in respect of such excess (plus any interest or penalties payable with
respect to such excess) promptly after the amount of such excess is finally
determined.

(f)        The Gross-Up Payment shall be paid not later than the sixtieth day
following an event which subjects Executive to the Excise Tax; provided,
however, that if the amount of such Gross-Up Payment or portion thereof cannot
be finally determined on or before such day, the Corporation shall pay to
Executive on such day an estimate, as determined in good faith by the
Accountants, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code, subject to further payments pursuant to
Section 5(e) above, as soon as the amount thereof can reasonably be determined,
but in no event later than the ninetieth day after the occurrence of the event
subjecting Executive to the Excise Tax. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
subject to Sections 5(d) and 5(h), such excess shall constitute a loan by the
Corporation to Executive, payable on the fifth day after demand by the
Corporation (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

(g)        In the event of any controversy with the Internal Revenue Service (or
other taxing authority) with regard to the Excise Tax, Executive shall permit
the Corporation to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect
Executive but Executive shall control any other issues. In the event that the
issues are interrelated, Executive and the Corporation shall in good faith
cooperate so as not to jeopardize resolution of either issue. In the event of
any conference with any taxing authority as to the Excise Tax or associated
income taxes, Executive shall permit the representative of the Corporation to
accompany Executive, and Executive and his representative shall cooperate with
the Corporation and its representative.

(h)        Nothing in this Section 5 is intended to violate the Sarbanes-Oxley
Act of 2002 and to the extent that any advance or repayment obligation hereunder
would do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to Executive and the repayment obligation null and void.
Notwithstanding the foregoing, any payment or reimbursement made pursuant to
this Section 5 shall be paid



--------------------------------------------------------------------------------

 

13

 

to Executive promptly and in no event later than the end of the calendar year
next following the calendar year in which the related tax is paid by Executive,
or, where no taxes are required to be remitted, the end of the calendar year
following the calendar year in which the audit is completed or there is a final
and nonappealable settlement or other resolution of the litigation. The
provisions of this Section 5 shall survive the termination of Executive’s
employment with the Corporation for any reason and any amount payable under this
Section 5 shall be subject to the provisions of Section 6 below.

 

  6.

Code Section 409A.

(a)         The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Code Section 409A and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If Executive notifies the Corporation
(with specificity as to the reason therefor) that Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Code Section 409A and the Corporation concurs with such belief or
the Corporation independently makes such determination, the Corporation shall,
after consulting with Executive, reform such provision to try to comply with
Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code Section 409A. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Corporation of the applicable provision without violating the
provisions of Code Section 409A.

(b)         A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 6(b) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Executive in a



--------------------------------------------------------------------------------

 

14

 

lump sum with interest at the prime rate as published in The Wall Street Journal
on the first business day following the end of the Delay Period, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(c)        With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred. Any tax gross-up payment as provided in Section 2(j) and Section 5
shall be made in any event no later than the end of the calendar year
immediately following the calendar year in which Executive remits the related
taxes, and any reimbursement of expenses incurred due to a tax audit or
litigation shall be made no later than the end of the calendar year immediately
following the calendar year in which the taxes that are the subject of the audit
or litigation are remitted to the taxing authority, or, if no taxes are to be
remitted, the end of the calendar year following the calendar year in which the
audit or litigation is completed.

(d)        For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement that is considered nonqualified deferred compensation. The
Corporation shall be permitted to accelerate any payment that is considered
nonqualified deferred compensation under this Agreement by the Corporation to
the federal government for any benefits payable under the Agreement to make
payments on behalf of Executive of federal employment taxes under Code Sections
3101, 3121(a) or 3121(v)(2), or to comply with any federal tax withholding
provisions or corresponding withholding provisions of applicable state, local or
foreign tax laws as a result of the payment of federal employment taxes, and to
pay the additional income tax at source on wages attributable to the pyramiding
Code Section 3401 wages and taxes; provided, however, that the total payment
under this acceleration provision may not exceed the aggregate of the applicable
FICA amount, and the income tax withholding related to such FICA amount. Any
acceleration permitted under Treas. Reg. § 1.409A-3(j)(4) may be made with
respect to any payment under the Agreement in the Corporation’s good faith
discretion.

7.        Indemnification.    The Corporation hereby agrees to indemnify
Executive and hold Executive harmless to the fullest extent permitted by law
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs,



--------------------------------------------------------------------------------

 

15

 

expenses (including advancement of reasonable attorney’s fees), losses, and
damages resulting from Executive’s good faith performance of Executive’s duties
and obligations with the Corporation. The Corporation shall cover Executive
under directors’ and officers’ liability insurance both during and, while
potential liability exists, after the term of this Agreement in the same amount
and to the same extent as the Corporation covers its other officers and
directors. These obligations shall survive the termination of Executive’s
employment with the Corporation.

8.        Proprietary Information Obligations.    During Executive’s employment
by the Corporation, Executive will have access to and become acquainted with the
Corporation’s confidential and proprietary information, including but not
limited to information or plans regarding the Corporation’s customer
relationships; personnel; technology and intellectual property; sales, marketing
and financial operations and methods; and other compilations of information,
records and specifications, and may have access to and become acquainted with
the confidential and proprietary information of Kohlberg Kravis Roberts & Co.
LP, Vestar Capital Partners LP or Centerview Capital, LP or their respective
affiliates (collectively “Proprietary Information”). Except in the good faith
performance of Executive’s duties hereunder or as authorized in writing by the
Corporation, Executive shall not disclose any Proprietary Information of the
Corporation, or of any affiliate, directly or indirectly, to any person, firm,
company, corporation or other entity for any reason or purpose whatsoever, nor
shall Executive make use of any such Proprietary Information for Executive’s own
purposes or for the benefit of any person, firm, company, corporation or other
entity (except the Corporation and any affiliate) under any circumstances,
during or after the term of this Agreement. Proprietary Information shall not
apply to information that (a) was known to the public prior to its disclosure to
Executive; (b) becomes generally known to the public subsequent to disclosure to
Executive through no wrongful act of Executive or any representative of
Executive; or (c) Executive is required to disclose required by law or in any
judicial or administrative process with subpoena power (in which case, Executive
shall give the Corporation prompt notice under the circumstances and reasonably
cooperate, to the extent allowed under applicable law, with the Corporation if
it determines to attempt to resist such disclosure). All files, records,
documents, computer-recorded or electronic information and similar items
relating to the business of the Corporation or any affiliate, whether prepared
by Executive or otherwise coming into Executive’s possession, shall remain the
exclusive property of the Corporation or the affiliate, respectively, and
Executive agrees to return all property of the Corporation or the affiliate in
Executive’s possession and under Executive’s control immediately upon any
termination of Executive’s employment, and no copies thereof shall be kept by
Executive (except that Executive’s personal rolodex shall not be deemed property
of the Corporation). Notwithstanding Section 22 of the MSA, the term
“Confidential Information” as used therein shall be deemed to refer to
“Proprietary Information” as defined in this Agreement above.

9.        Noninterference; Limited Covenant Not To Compete.

(a)       In consideration of the terms hereof, Executive agrees that while
employed by the Corporation pursuant to this Agreement and for a period of two
(2)



--------------------------------------------------------------------------------

 

16

 

years thereafter, except in the good faith performance of his duties hereunder,
Executive will not directly or indirectly, either on Executive’s own account or
for any corporation, company, limited liability company, partnership, joint
venture or other entity or person (including, without limitation, through any
existing or future affiliate), solicit any employee of the Corporation or any
existing or future affiliate to leave his or her employment or knowingly induce
or knowingly attempt to induce any such employee to terminate or breach his or
her employment agreement with the Corporation or any existing or future
affiliate, if any. Notwithstanding the foregoing, the provisions of this
Section 9 shall not be violated by (a) general advertising or solicitation not
specifically targeted at Corporation-related persons or entities (b) Executive
serving as a reference, upon request, for any employee of the Corporation or any
of its subsidiaries or affiliates, or (c) actions taken by any person or entity
with which Executive is associated if Executive is not personally involved in
any manner in the matter and has not identified such Corporation-related person
or entity for soliciting or hiring (such exceptions, the “Non-Solicitation
Exceptions”). The Non-Solicitation Exceptions shall also be deemed to apply to
the covenant not to solicit in Section 22(a)(iii) of the MSA.

(b)        In connection with that certain covenant contained in Section 7(b) of
the Sale Participation Agreement, which obligates Executive, if required by
Parent in a Drag Transaction (as such capitalized terms are defined in the Sale
Participation Agreement), to enter into a covenant not to compete for up to
twelve (12) months following consummation of such Drag Transaction, the
provisions set forth in Appendix C attached hereto constitutes the only form of
such covenant not to compete to which Executive may be obligated to execute
under the terms of the Sale Participation Agreement. For the avoidance of doubt,
in connection with the covenant contained in Appendix C, none of the forfeiture
provisions of Section 22 of the MSA shall apply following the Drag Transaction,
and none of the SERP benefit provided for in Section 3(f) hereof and Appendix A
attached hereto or any other payment or benefit that may otherwise be provided
to Executive under this Agreement or otherwise provided by the Company shall be
subject to forfeiture, clawback or other similar penalty as a result of any
violation of such covenant, but Executive may be subject to injunction and/or
damage claims.

(c)        In connection with that certain covenant contained in Section 22(c)
of the MSA, which provides that if Executive violates Section 22(a)(i) of the
MSA, Executive’s Common Stock and/or Options will be treated under the MSA in
the same manner as if Executive’s employment had been terminated for Cause by
the Company, such covenant shall only apply if such violation occurs within
twenty-four (24) months following Executive’s termination of employment for any
reason hereunder.

10.       Injunctive Relief.    The parties hereto agree that damages would be
an inadequate remedy for the Corporation in the event of a breach or threatened
breach of Sections 8 or 9 of this Agreement by Executive, and in the event of
any such breach or threatened breach, the Corporation may, either with or
without pursuing any potential damage remedies, obtain and enforce an injunction
prohibiting Executive from violating this Agreement and requiring Executive to
comply with the terms of this Agreement.



--------------------------------------------------------------------------------

 

17

 

11.        Warranties and Representations.    Executive hereby represents and
warrants to the Corporation that:

(a)        Executive acknowledges and agrees that Executive considers the
restrictions set forth in Sections 8 and 9 hereof to be reasonable both
individually and in the aggregate, and that the duration, geographic scope,
extent and application of each of such restrictions are no greater than is
necessary for the protection of the Corporation’s legitimate interests. It is
the desire and intent of Executive and the Corporation that the provisions of
Sections 8 and 9 shall be enforced to the fullest extent possible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
The Corporation and Executive further agree that if any particular provision or
portion of Sections 8 and 9 shall be adjudicated to be invalid or unenforceable,
such adjudication shall apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made. The
Corporation and Executive further agree that in the event that any restriction
herein shall be found to be void or unenforceable but would be valid or
enforceable if some part or parts thereof were deleted or the period or area of
application reduced, such restriction shall apply with such modification as may
be necessary to make it valid, and Executive and the Corporation empower a court
of competent jurisdiction to modify, reduce or otherwise reform such
provision(s) in such fashion as to carry out the parties’ intent to grant the
Corporation the maximum allowable protection consistent with the applicable law
and facts.

(b)        In the event a court of competent jurisdiction or the arbitrator in
accordance with Section 12(j) (collectively a “Court”) has determined that
Executive has violated the provisions of Section 8 or 9 of this Agreement, the
running of the time period of such provisions so violated shall be automatically
suspended as of the date of such violation and shall be extended for the period
of time from the date such violation commenced through the date that the Court
determines that such violation has permanently ceased.

(c)        Executive is not now under any obligation of a contractual or
quasi-contractual nature known to Executive that is inconsistent or in conflict
with this Agreement or that would prevent, limit or impair the performance by
Executive of Executive’s obligations hereunder. The Corporation acknowledges
that the Corporation has reviewed the limitations of Executive’s post-employment
obligations in Executive’s employment agreement and equity award agreements with
his current employer, and that such post-employment obligations shall not be
considered to limit or impair Executive’s performance of his obligations
hereunder.

(d)        Executive has been or has had the opportunity to be represented by
legal counsel in the preparation, negotiation, execution and delivery of this
Agreement and understands fully the terms and provisions hereof.



--------------------------------------------------------------------------------

 

18

 

  12.

Miscellaneous.

(a)         Notices.    Any notice or communication required or permitted by
this Agreement shall be deemed sufficiently given if in writing and, if
delivered personally, when it is delivered or, if delivered in another manner,
including without limitation, by facsimile (with confirmation of receipt and a
confirmation copy sent by U.S. Mail or overnight delivery), the earlier of when
it is actually received by the party to whom it is directed or when the period
set forth below expires (whether or not it is actually received): (i) if
deposited with the U.S. Postal Service, postage prepaid, and addressed to the
party to receive it as set forth below, forty-eight (48) hours after such
deposit as registered or certified mail; or (ii) if accepted by Federal Express
or a similar delivery service in general usage for delivery to the address of
the party to receive it as set forth next below, twenty-four (24) hours after
the delivery time promised by the delivery service.

To the Corporation:

Del Monte Corporation

One Market @ The Landmark

P.O. Box 193575

San Francisco, California 94119-3575

Fax: 415/247-3263

Attention: Board of Directors and Secretary

To Executive:

The most recent home address for Executive as set forth in the Corporation’s
personnel records.

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

(b)        Severability.    If any term or provision (or any portion thereof) of
this Agreement is determined by a court to be invalid, illegal or incapable of
being enforced by any rule of law or public policy, all other terms and
provisions (or other portions thereof) of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or
provision (or any portion thereof) is invalid, illegal or incapable of being
enforced, this Agreement shall be deemed to be modified so as to effect the
original intent of the parties as closely as possible to the end that the
transactions contemplated hereby and the terms and provisions hereof are
fulfilled to the greatest extent possible.

(c)        Counterparts.    This Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement. Signatures may be exchanged by electronic facsimile with machine
evidence of transmission.

(d)        Successors and Assigns.    This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Corporation, and
the



--------------------------------------------------------------------------------

 

19

 

Corporation’s successors and assigns. Executive may not assign any of
Executive’s duties or rights under this Agreement without the prior written
consent of the Corporation, which consent will not unreasonably be withheld. The
Corporation may only assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Corporation, provided
that the Corporation shall require such successor to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. As used in this Agreement, “Corporation” shall mean the Corporation and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Corporation under this Agreement by operation
of law or otherwise. Except for Executive’s estate or designated beneficiary
under Section 4(a), nothing in this Agreement, express or implied, is intended
to confer upon any third person any rights or remedies under or by reason of
this Agreement.

(e)        Attorneys’ Fees.    Within thirty (30) days after presentation of
appropriate documentation, the Corporation shall pay all reasonable and
documented legal fees and related expenses incurred in connection with the
drafting, negotiation and execution of this Agreement and other documents
relating to equity arrangements. In addition, if any legal proceeding is
necessary to enforce or interpret the terms of this Agreement, or to recover
damages for breach thereof, in addition to any other relief to which Executive
or the Corporation may be entitled, the prevailing party, as determined by to
the fact finder (i.e., the arbitrator or judge), shall be entitled to the award
of legal fees to the extent determined appropriate by the applicable fact
finder, provided that the limit on any such award shall be one percent (1%) of
the net worth of the party against whom such award is made.

(f)        Amendments.    No amendments or other modifications to this Agreement
may be made except by a writing signed by both parties.

(g)        Choice of Law.    All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the internal law, and
not the law of conflicts, of the State of California, except as otherwise
provided in Section 12(b) above.

(h)        Further Assurances.    Each of the parties hereto agrees to use all
reasonable efforts to take or cause to be taken, all appropriate actions, and to
cause to take or to be taken, all things necessary, proper or advisable under
applicable laws to effect the transactions contemplated by this Agreement,
including without limitation, execution and delivery to the Corporation of such
representations in writing as may be requested by the Corporation in order for
it to comply with applicable federal and state securities laws.

(i)        Beneficiaries/References.    Executive shall be entitled, to the
extent permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit, including severance,
payable under this Agreement following Executive’s death by giving the
Corporation written notice thereof.



--------------------------------------------------------------------------------

 

20

 

In the event of Executive’s death or a judicial determination of Executive’s
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to Executive’s beneficiary, estate or other legal
representative.

(j)        Arbitration.    Any dispute or controversy arising under or in
connection with this Agreement or Executive’s employment with the Corporation,
other than injunctive relief under Section 10 above, shall be settled
exclusively by arbitration, conducted before a single arbitrator in San
Francisco, California (applying California law) in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association then in effect. The decision of the arbitrator will be final and
binding upon the parties hereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The arbitration costs shall be borne
entirely by the Corporation and each party shall pay all of its own costs and
expenses, including, without limitation, its own legal fees and expenses,
subject to Section 12(e) hereof.

(k)        No Mitigation; No Set Off.    In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Executive as a result of employment by a subsequent
employer, except as provided in Section 4(e)(ii)(C). Except as expressly
provided in this Agreement or required by law, the Corporation’s obligation to
pay Executive the amounts provided and to make the arrangements provided
hereunder shall not be subject to set off, counterclaim or recoupment.

(l)        At-Will Employment.    Executive understands and agrees that
Executive’s employment with the Corporation is at-will, which means that either
Executive or the Corporation may, subject to the terms of this Agreement,
terminate this Agreement at any time with or without Cause. Any modification of
the at-will nature of this Agreement must be in writing and executed by
Executive and the Corporation.

(m)        Ongoing Obligations.    Executive acknowledges that the Corporation
and Executive have ongoing rights and obligations relating to intellectual
property and confidential information of the Corporation, together with
fiduciary rights and obligations, which will survive the termination of
Executive’s employment. Sections 4 through 11 of this Agreement shall survive
Executive’s termination of employment and the termination of this Agreement.

13.         Entire Agreement.    This Agreement, including any documents
incorporated by reference herein, contains the Corporation’s entire
understanding with Executive related to the subject matter hereof, and
supersedes and preempts any prior or contemporaneous understandings, agreements,
or representations by or between the parties, or by or between Executive, Blue
Acquisition and/or Del Monte Corporation or its affiliates, written or oral.
Without limiting the generality of the foregoing, except as provided in this
Agreement, all understandings and agreements, written or oral, relating to the
employment of Executive by the Corporation, or the payment of any



--------------------------------------------------------------------------------

 

21

 

compensation or the provision of any benefit in connection therewith or
otherwise, except to the extent that Executive participated in, and is still
due, as of the date hereof, a benefit under, any employee or executive benefit
plan or program of the Corporation (excluding for the avoidance of doubt any
severance benefits under any Corporation severance plan or policy), are hereby
terminated and shall be of no future force and effect.

[Remainder of page intentionally left blank.

Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

EXECUTIVE:     

/s/ David J. West

    

/s/ May 13, 2011

David J. West

    

May 13, 2011

CORPORATION:      DEL MONTE CORPORATION     

By:

 

/s/ Simon Brown

    

/s/ May 13, 2011

Name:

 

Simon Brown

   

May 13, 2011

Title:

 

Member, Board of Directors

 

PARENT (with respect to Sections 1(a) and 3 only):

BLUE ACQUISITION GROUP, INC.

 

By:

 

/s/ Simon Brown

   

/s/ May 13, 2011

Name:

 

Simon Brown

    

May 13, 2011

Title:

 

Member, Board of Directors

 

 

 

Signature Page



--------------------------------------------------------------------------------

Schedule 1

Tasty Baking Company

Grocery Manufacturers Association



--------------------------------------------------------------------------------

Appendix A

SERP BENEFIT

The SERP Benefit referred to in Section 2(f) of the Agreement to which this
Appendix A is attached shall have the following terms:

Initial SERP Benefit: On date of commencement of employment, SERP benefit will
have a value of $7.1 million (“Initial Benefit”).

SERP Accrual through End of Year 5: The Initial Benefit will accrue interest of
11.8% (the “Interest Factor”) at the end of each 3-month period of the 60-month
period following the start date (each 3-month period, a “SERP Period”), such
that as of the 5th anniversary of the start date, the SERP Benefit shall equal
$12.4 million (his “5-Year Benefit”).

SERP Accrual after Year 5: Each year Executive continues to be employed after
year 5, he will accrue any additional amounts he could accrue under the DLM SERP
in effect at the time, which for such purposes the Company shall assume
Executive has achieved 33 years of service as of the 5th anniversary of the
start date (the “DLM SERP Accrual Factor”).

SERP Vesting: Executive shall cliff vest in the SERP Benefit on third
anniversary of start date.

Effect of Termination of Employment Prior to Vesting: Prior to vesting, if
Executive’s employment terminates due to his death or Disability, or is
terminated without Cause by the Company or for Good Reason by Executive,
Executive will become 100% vested in the Initial Benefit plus Interest Factor
accrued for each SERP Period completed prior to termination, which amount shall
be payable promptly following any such termination of employment.

Effect of Termination of Employment After Vesting: Upon any termination of
Executive’s employment following the third anniversary of the start date and on
or prior to the 5th anniversary of the start date, Executive shall be entitled
to receive a lump sum payment equal to the Initial Benefit, as increased by the
Interest Factor for each SERP Period completed prior to such termination of
employment. For any termination of employment after the 5th anniversary of the
start date, Executive shall be entitled to a lump sum payment equal to the
5-Year Benefit, increased by any DLM SERP Accrual Factor for each completed
12-month period following the 5th anniversary of the start date, payable
promptly following any such termination.

For the avoidance of doubt, no actions or calculations under the SERP occurring
after the 5th anniversary of the start date shall reduce the amount of the
5-Year Benefit.

Any payment of the SERP Benefit shall be subject to tax withholding.



--------------------------------------------------------------------------------

Appendix B

RELEASE

To obtain the lump sum severance and other benefits as set forth in the
Employment Agreement, dated May 13, 2011, to which this release is attached (the
“Agreement”), [NAME] (“you”) must agree to release and waive certain claims
against the Corporation. The following paragraphs are your release and waiver
(the “Release”).

In consideration for your receipt of the lump sum payment and benefits, you
hereby forever waive and release any claims and rights you may have against the
Corporation and its predecessors, affiliates, successors and assigns, as well as
each of their respective past and present officers, directors, employees,
agents, attorneys and shareholders (collectively, the “Released Parties”), from
any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known and unknown, suspected or
unsuspected, that you had, now have, or hereinafter claim to have against the
Released Parties, which arise from or are in connection with your employment or
the termination of your employment or which arise from or are in connection with
any employment action taken, or not taken, affecting your employment with the
Corporation, and based on any other conduct occurring prior to your signing this
Release.

This Release includes, but is not limited to, any claims or actions arising
under Title VII of the Federal Civil Rights Act, the Rehabilitation Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Americans With Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, the Worker Adjustment And Retraining Notification
Act, the Employee Retirement Income Security Act, the California Fair Employment
and Housing Act , all State and Federal civil rights laws, all State and Federal
wage and hour laws, all as amended, public policy, contract (whether oral or
written, express or implied) or tort law, as well as any other federal, state or
local constitution, statute or common law right and claims for compensation,
wages or benefits, except as set forth below, whether any such right or claim is
known or unknown, actual or potential, statutory or non-statutory. Such release
and waiver does not include any rights or claims (i) you might have to workers’
compensation benefits under the workers’ compensation laws; (ii) based on
conduct which occurs subsequent to your executing this Release; (iii) to the
payments described in Section [—] of the Agreement; (iv) under Section 5 and 6
of the Agreement; (v) of indemnification, advancement and reimbursement of legal
fees and directors and officers liability insurance to which you are entitled
under the Agreement; and (vi) to the vesting and exercise of any equity awards
pursuant to the terms of the applicable equity award agreement and applicable
equity plan. Nothing in this Release shall be construed as prohibiting you from
filing a charge or complaint, including a challenge to the validity of this
Release, with the Equal Employment Opportunity Commission (“EEOC”) or other
government agency or participating in



--------------------------------------------------------------------------------

any investigation or proceeding conducted by the EEOC or other government
agency. This Release shall not be construed in any manner to waive any rights or
benefits that may not be waived pursuant to applicable law.

You further agree that you shall not accept any award, damages, recovery or
settlement from any proceeding brought by you or on your behalf pertaining to
your employment with the Corporation, or your separation.

By this Release, you hereby expressly waive all rights afforded by Section 1542
of the Civil Code of the State of California (“Section 1542”) with respect to
the Released Parties. Section 1542 states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, you understand and agree that this
Release is intended to include all claims, if any, which you may have and which
you do not now know or suspect to exist in your favor against the Released
Parties, and this Release extinguishes those claims. This Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, the right to indemnification under California Labor Code
Section 2802, nor your rights to (i) indemnification under the laws of the State
of Delaware, and the Corporation’s Certificate of Incorporation and Bylaws and
under any insurance maintained by the Corporation for your benefit,
(ii) employee benefits under an plan or program maintained by the Corporation in
which you participated and are vested in and due a benefit (excluding for the
avoidance of doubt any severance benefits under any Corporation severance plan
or policy), or (iii) your rights to enforce the terms of the Agreement.

By agreeing to the terms set forth in this Release, you understand and agree
that you (1) have had at least [twenty-one (21) or forty-five (45)] days within
which to consider this Release before signing this Release; (2) have carefully
read and fully understand all of the provisions of this Release; (3) are,
through this Release, releasing the Released Parties, from any and all claims,
including but not limited, any right or claim you may have under the ADEA
against one or any of them; (4) are knowingly and voluntarily agreeing to all of
the terms set forth in this Release; (5) are knowingly and voluntarily intending
to be legally bound by the provisions set forth herein; (6) were advised and
hereby are advised in writing to consider the terms of this Release and consult
with an attorney of your choice prior to agreeing to the terms set forth herein;
(7) have been given a full seven (7) days following



--------------------------------------------------------------------------------

your signing of this Release to revoke it and have been and hereby are advised
in writing that this Release shall not become effective or enforceable until the
seven (7)-day revocation period has expired; (8) understand that rights and
claims under the ADEA that may arise after the date this Release is signed by
you are not being waived; and (9) acknowledge that the consideration given for
this Release is in addition to anything of value to which you are already
entitled.



--------------------------------------------------------------------------------

Intending to be legally bound hereby, this Release has been duly executed by the
undersigned on the              day of                     , 20    .

 

 

    

 

David J. West

    

[Date]



--------------------------------------------------------------------------------

Appendix C

Post-Drag Transaction Covenant Not to Compete

All capitalized terms used herein but not otherwise defined herein or in the
Agreement to which this Appendix C is attached shall have the meaning set forth
in the Sale Participation Agreement.

In connection with the Drag Transaction, Executive acknowledges and agrees that:
(i) Executive will receive consideration in respect of his Common Stock (and, if
applicable, his Options), which consideration will materially benefit Executive;
(ii) following the Drag Transaction, it is essential to the success of the
Corporation and its successor and the enterprise of the Corporation and its
successor in the future that it be protected by non-competition agreements of
the type set forth below; (iii) owners of Common Stock (or any successor entity)
following the Drag Transaction would suffer significant and irreparable harm
from Executive competing with the business of the Corporation and its affiliates
for a period of time after the Drag Transaction; (iv) in connection with the
Drag Transaction, and in the course of Executive’s employment with the
Corporation, Executive has been and will be provided with access to sensitive
and proprietary information about the clients and customers, prospective clients
and customers, knowledge capital and business practices of the Corporation and
its affiliates, and has been and will be provided with the opportunity to
develop relationships with clients and customers, prospective clients and
customers, employees and other agents of the Corporation and its affiliates, and
Executive further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Corporation and its
affiliates has invested and will continue to invest substantial time, effort and
expense and which represent a significant component of the value of the Drag
Transaction to the other owners of the Corporation and its affiliates. In
recognition of all of the foregoing, Executive agrees that he or she is willing
to enter into and be bound by, the following covenants (which shall be no less
favorable than any other covenant not to compete that any Executive Vice
President or more senior executive of the Corporation may be required to execute
in connection with a Drag Transaction).

The Executive hereby agrees that, during the twelve (12) months immediately
following the date of consummation of any Drag Transaction (such date, the “Drag
Transaction Date”), the Executive shall not establish, be employed by, hold an
office in or provide consulting, advisory, director or other similar services to
or for the benefit of a Competing Business where the activities or services of
the Executive in relation to the Competing Business are substantially the same
as the activities that the Executive engaged in, or the services that the
Executive provided, in connection with the Executive’s employment, association
or other similar affiliation with the Corporation or any of its affiliates.

For the purposes of this Agreement, a “Competing Business” means any business
which competes with (i) any significant business from which the Corporation
derives at least 5% of its gross revenue in the most recently completed fiscal
year of the



--------------------------------------------------------------------------------

Corporation preceding the date of the Drag Transaction conducted by the
Corporation or any of its affiliates on the Drag Transaction Date or (ii) any
significant business (from which the Corporation has projected to derive at
least 5% of its gross revenue in the fiscal year following the entry into such
business in its written business plan, so long as such entry is reasonably
expected to commence within two years after the Drag Transaction Date) that the
Corporation or its affiliates was, on the Drag Transaction Date, formally
considering conducting and where the Executive had material involvement in the
preparation, planning or formal consideration of such business.

Notwithstanding the foregoing, nothing in this Agreement shall be deemed to
prohibit the Executive from (i) making and holding passive investments in
publicly traded securities of a Competing Business where such passive investment
does not exceed 2% of the amount of such securities that are outstanding at the
time of investment; or (ii) making and holding passive investments in limited
partner or similar interests in any investment fund or vehicle with respect to
which the Executive does not exercise control, discretion or influence over
investment decisions, if such limited partner or investment fund or vehicle
invests in the private securities of any Competing Business, where such passive
investment does not exceed 2% of the amount of such securities that are
outstanding at the time of investment.

The provisions of Sections 10 and 12 of the Agreement to which this Appendix C
is attached are hereby incorporated by reference and made a part hereof.